Citation Nr: 0326151	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  96-23 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for the veteran's right ankle fracture residuals 
prior to March 15, 2003.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's right ankle fracture residuals on 
and after March 15, 2003.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from October 1990 to August 
1993.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Hartford, Connecticut, Regional Office (RO) which, in 
pertinent part, established service connection for right 
ankle fracture residuals and assigned a noncompensable 
evaluation for that disability.  In August 1997, the veteran 
moved to the State of Florida and his claims file was 
transferred to the St. Petersburg, Florida, Regional Office 
(RO).  In June 2001, the Board remanded the veteran's claim 
to the RO for additional development of the record.  

In April 2003, the RO granted a 10 percent evaluation for the 
veteran's right ankle fracture residuals and effectuated the 
award as of March 15, 2003.  The veteran has been represented 
throughout this appeal by AMVETS.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected right 
ankle fracture residuals.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial compensable 
disability evaluation of the veteran's right ankle fracture 
residuals prior to March 15, 2003 and an evaluation in excess 
of 10 percent for the veteran's right ankle fracture 
residuals on and after March 15, 2003.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the evaluation of the 
veteran's right ankle fracture residuals to the VA 
Undersecretary for Benefits or the Director, Department of 
Veterans Affairs (VA) Compensation and Pension Service for 
the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2003).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2003) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  Prior to March 15, 2003, the veteran's post-operative 
right ankle fracture residuals were shown to be productive of 
no more than chronic right ankle pain; right tarsal tunnel 
release residuals; moderate ankle functional impairment; and 
mild ligamental instability.  

2.  The veteran's post-operative right ankle fracture 
residuals have been shown to be productive of no more than 
right tarsal tunnel release residuals including residual 
chronic joint pain; associated moderate ankle functional 
impairment; and mild ligamental instability on the most 
recent VA examination of record.  


CONCLUSIONS OF LAW

1.  Prior to March 15, 2003, the veteran's right ankle 
fracture residuals met the criteria for assignment of a 10 
percent evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5271 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right ankle fracture residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the evaluation of the veteran's right ankle 
fracture residuals, the Board observes that the VA has 
secured or attempted to secure all relevant documentation to 
the extent possible.  There remains no issue as to the 
substantial completeness of the veteran's appeal.   
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The veteran has been 
afforded multiple VA examinations.  The examination reports 
are of record.  A July 2003 RO letter to the veteran informed 
him of the evidence needed to support his claim; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


I.  Historical Review

The veteran's service medical records indicate that he 
sustained a right ankle syndesmotic sprain and a right medial 
malleolus avulsion fracture.  The report of a November 1995 
VA examination for compensation purposes conveys that the 
veteran complained of chronic right ankle pain.  On 
examination, the veteran exhibited "normal" right ankle 
dorsiflexion and plantar flexion with some mild discomfort in 
the areas about the medial malleolus and mild right ankle 
ligamental laxity.  In March 1996, the VA established service 
connection for right ankle fracture residuals and assigned a 
noncompensable evaluation for that disability.  

The report of a March 15, 2003 VA examination for 
compensation purposes states that the veteran complained of 
chronic right ankle pain.  He reported that he had undergone 
a right tarsal tunnel release in 1998.  The VA examiner 
observed normal right ankle dorsiflexion and plantar flexion 
with pain and crepitus and right ankle laxity.  In April 
2003, the RO increased the evaluation for the veteran's right 
ankle fracture residuals from noncompensable to 10 percent 
and effectuated the award as of March 15, 2003, the date of 
the VA examination for compensation purposes.  


II.  Evaluations 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Moderate limitation of 
motion of either ankle warrants a 10 percent evaluation.  A 
20 percent evaluation requires marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).  The average 
normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  38 
C.F.R. § 4.71 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2003), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
non-weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R.§ 4.59 (2003).  

A.  Evaluation Prior to March 15, 2003

VA clinical documentation dated between July and November 
1995 relates that the veteran complained of chronic right 
ankle pain.  He was given multiple trigger point 
injections/sympathetic nerve blocks.  At the November 1995 VA 
examination for compensation purposes, the veteran complained 
of chronic right ankle pain.  On examination, the veteran 
exhibited "normal" right ankle dorsiflexion and plantar 
flexion with some mild discomfort in the tendon region just 
inferior to the medial malleolus and some aching posterior to 
the medial malleolus with direct palpation; slightly lax 
inversion at approximately 40 degrees; and slightly limited 
eversion.  The VA physician commented that the veteran "does 
appear to have mild laxity of some of the lateral ligaments 
of his ankle likely secondary to either recurrent strain-type 
injuries or initial injury at the time of the fracture."  

In a January 1996 written statement, the veteran advanced 
that: his right ankle "seldom stops hurting;" he could not 
work for very long periods of time without sitting down; and 
he could not run without using a right ankle brace.  In his 
April 1996 notice of disagreement, the veteran reported that 
he was seen for his chronic right ankle pain at the VA pain 
clinic at least once a month.  He reported that he could no 
longer run or stand for prolonged periods of time without 
experiencing right ankle pain.  

VA clinical documentation dated between January and May 1996 
VA treatment record states that the veteran continued to 
complain of chronic right ankle pain.  He was given trigger 
point injections/sympathetic nerve blocks.  A May 1996 VA 
treatment record the veteran complained of chronic right 
ankle pain.  On examination of the right ankle, the veteran 
exhibited an "OK" range of motion of the ankle and joint 
tenderness.  

In his May 1996 Appeal to the Board (VA Form 9), the veteran 
stated that his chronic right knee pain adversely affected 
his work performance and productivity.  In his June 1996 
Appeal to the Board (VA Form 9), the veteran reiterated that 
he was seen for his chronic right ankle pain at a VA pain 
management clinic on a monthly basis.  

A September 1996 VA treatment record states that the veteran 
complained of chronic right ankle pain of 5/10.  An 
impression of "right posterior tibial tendonitis versus 
degenerative joint disease" was advanced.  The veteran was 
treated with an injection.  VA clinical documentation dated 
between October 1996 and May 1997 note that the veteran 
continued to experience chronic right ankle pain and to 
receive injections from the VA's chronic pain service.  

A VA treatment record dated in October 1997 indicates that 
the veteran complained of chronic right ankle pain which was 
exacerbated by ambulation and cold temperatures.  He was 
reported to have received multiple corticosteroid injections 
and to use an ankle brace.  Treating VA medical personnel 
observed pain to palpation around the right ankle joint.  An 
impression of right ankle bursitis was advanced.  VA X-ray 
studies of the right ankle dated in October and November 1997 
note that the veteran had a clinical history of right ankle 
bursitis and tendonitis.  No right ankle abnormalities were 
identified.  

VA clinical documentation dated in January 1998 conveys that 
the veteran was diagnosed with right tarsal tunnel syndrome 
and underwent a right tarsal tunnel release.  An August 1998 
VA treatment record states that the veteran reported that his 
right ankle pain had lessened since his January 1998 right 
tarsal tunnel release.  On examination, the veteran exhibited 
two focal areas of pain upon direct compression of the medial 
side of the right heel.  An impression of right tarsal tunnel 
release residuals was advanced.  

VA clinical documentation dated in November 1999 reflects 
that the veteran complained of mild right foot pain.  He 
reported that he turned the appendage while walking.  An 
impression of a "very minor" sprain was advanced.  

The report of the March 15, 2003 VA examination for 
compensation purposes conveys that the examiner opined that 
the veteran's tarsal tunnel syndrome had possibly originated 
during or more than likely been aggravated during active 
service.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  Prior 
to March 15, 2003, the veteran's right ankle fracture 
residuals were objectively shown to be manifested by chronic 
joint pain which was exacerbated by ambulation and other 
ankle use; to impair his vocational and other daily 
activities; and to necessitate multiple corticosteroid 
injections and a January 1998 right tarsal tunnel release.  
While the veteran did not exhibit right ankle limitation of 
motion, his chronic right ankle pain and associated 
functional impairment merits assignment of a compensable 
evaluation under the provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2003).  Treating VA 
physicians did not observe marked actual or functional ankle 
limitation of motion.  In the absence of such evidence, the 
Board concludes that a 10 percent evaluation and no more is 
warranted for the veteran's right ankle fracture residuals 
for the period prior to March 15, 2003.  

B.  Evaluation On and After March 15, 2003

At the March 15, 2003 VA examination for compensation 
purposes, the veteran complained of mild to severe chronic 
right medial ankle pain and an occasional limp.  He clarified 
that he could not participate in sports or strenuous walking 
due to his chronic right ankle pain.  On examination of the 
right ankle, the veteran exhibited a range of motion of 
dorsiflexion to 10 degrees, plantar flexion to 30-40 degrees, 
and inversion in excess of 10 percent; crepitus; ankle 
lateral instability; a positive drawer's sign; pain over the 
right medial malleolus and the tarsal tunnel release site; 
and no numbness.  There were no findings indicative of 
degenerative arthritis.  The VA physician commented that the 
veteran exhibited residual pain over the right medial 
malleolar area, the right flexor retinaculum, and the medial 
canal; experienced mild functional impairment; and was 
"unable to perform any exercising or strenuous activity due 
to pain."  

The veteran's post-operative right ankle fracture residuals 
have been shown to productive of no more than moderate 
functional impairment at the most recent VA examination of 
record.  In the absence of findings consistent with marked 
actual or functional right ankle limitation of motion, the 
Board concludes that the current 10 percent evaluation 
adequately reflects the veteran's right ankle disability 
picture.  


ORDER

A 10 percent evaluation for the veteran's right ankle 
fracture residuals for the period prior to March 15, 2003 is 
granted subject to the regulations governing the award of 
monetary benefits.  

An evaluation in excess of 10 percent for the veteran's right 
ankle fracture residuals for the period on and after March 
15, 2003 is denied.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



